By the Court, Emott, J.
Before the code, the defense which is here interposed by answer could probably have been made available only by a bill in equity and an injunction to restrain the prosecution of the plaintiff’s suit. The case of Storrs v. Barker, (6 John. Ch. 166,) is an instance of such a remedy applied to a state of facts very closely analogous, as it strikes me, to that before us. That was a case where the heir of a *603feme covert brought an action of ejectment to recover a piece of land of which she had died seised. On the other hand, however, it appeared that she had during coverture devised by will the lands to her then husband. Her father, who inherited the land, she having died without issue, knew of this will and of the husband’s claim and possession under it at the time of the death of his daughter, and lived very near the land all the time while the husband occupied and until he sold it to the plaintiff in the bill in chancery. During the negotiations which resulted in this sale the father, who was the defendant in the chancery suit, repeatedly advised the plaintiff to buy it. He was asked if he did not claim the land by inheritance from his daughter, and replied in the negative, for that she had made a will. After the sale he allowed the plaintiff to occupy the land for three years before advancing any claim, but finally brought ejectment, which the purchaser filed a bill in chancery to restrain, and the chancellor sustained the bill. It seems to me that if the reasoning of Chancellor Kent in that case is sound and sustained by the authorities which he examines, it disposes of the principal difficulty urged by the plaintiff’s counsel against the application of the doctrine of equitable estoppel to the enforcement of the legal title to these lands.
In the case before us the answer states that the Westchester County Bank, the grantors of the defendant, acquired a title to the premises in dispute from a loan commissioners’ sale made with the assent and at the request of the ancestor of the " plaintiff, who had mortgaged to the loan office. An arrangement was made between him and the bank, by which the latter was to buy the property, pay the mortgages and hold the land until by sales they should be reimbursed what they advanced upon the sale and the amount of a judgment recovered by them against the mortgagor, with interest and their expenses, &c. This arrangement was acted upon during the life of the mortgagor. The bank bought, took possession, the mortgagor attorned to them, and they proceeded to sell from *604time to time and apply the avails according to the agreement, the mortgagor surrendering the possession to the purchasers of the various parcels, as they were sold.
The defendant insists that this conduct estops the ancestor of the plaintiff and his descendants from asserting the irregularity and invalidity of the proceedings of the commissioners to effect a sale. In what particular these proceedings were irregular does not distinctly appear in the answer; nor indeed does it appear except by way of inference, that the sale was invalid. It might be material, in some aspects of the case, to know precisely how and when the irregularity occurred which the plaintiff relies upon to defeat the defendant’s title, but which the defendant contends that • Marks the mortgagor must be presumed to have known, and has estopped himself and his heirs or assigns from asserting. But it is probably sufficient to dispose of the case to assume, as both parties seem to have done, that by some irregularity or failure of the loan commissioners the title which they could and did give to the bank at the sale under Marks’ mortgage was rendered defectiye. The answer was that Marks knew all the facts and circumstances attending the sale, but not that he knew or believed that the title was imperfect. If however he knew all the facts, then his ignorance, if he was ignorant of his rights to any extent, was of the rules or principles of law which would control the case. For instance, he may have been aware as a matter of fact that some of the proceedings, or the sale itself, had been had by one commissioner only, but he may have been ignorant that this would affect the validity of the title. And thus the question is presented, whether ignorance of the law will prevent the application of the rule of equitable estoppel. For I think this is a fairer statement of the question than to put it, as was done by the plaintiff’s counsel before us, whether the acts and assertions of Marks were not the mere assertion of a conclusion of law. The conduct of Marks cannot be considered as merely the statement of an opinion upon the known facts of the case. It was a course of conduct by which the *605Westchester County Bank was directly requested and induced to take the deed under which the defendant claims. Marks is not alleged to have expressed any opinion upon the validity of the acts of the commissioners. But knowing precisely what those acts were, he encouraged and induced the hank to buy his lands in the proceeding of which they were a part. He may or may not have been ignorant of the rules of law applicable to the case. It would be difficult if not impossible, especially at this length of time, to show whether he really understood his rights correctly in this respect or not. But whether he did or not, I think when he or those privy to him in blood or estate seek to controvert the title thus made, and to avoid the estoppel alleged against them, they encounter two principles of law which were distinctly applied by Chancellor Kent in the case which I have cited'—a case in some" respects stronger for the legal title than the one before us—and where the chancellor expresses the opinion that the defendant had really been ignorant of his legal rights. The first of these principles is, that when a party procures or even acquiesces in the disposition of his property by another under color of title, and pretending to title, he shall be bound by such disposition, and shall be presumed to know the law, so far as it is applicable to the case. The other is that even if he shows that he was really ignorant of the law, and acted in that ignorance, stiE the maxim ignorantia legis neminem excusat wül apply in favor of the other party. “ Equity and policy equaEy dictate,” says Chancellor Kent, “ that he and not the purchaser ought to suffer. His ignorance of the law ought not to protect him from the operation of the rule of equity. If he may be aEowed to plead his voluntary ignorance, in destruction of equitable rights growing out of his own acts and assertions, the grossest impositions, and the greatest frauds, might be practiced with impunity.” In that case, as I have observed already, the evidence went to show, as far as the fact was susceptible of proof, that the defendant mistook the law of the land, and did not know or learn that the devise of a feme covert was void, or that *606his title to the land in question as heir at law to his daughter was paramount, until about the time of the commencement of his ejectment suit. In the present case the most that can be said for the plaintiff’s claim is that Marks was ignorant that the proceedings of the commissioners were defective in point of law, and that the bank would not obtain a perfect title by what they had done. This presents a case to which the doctrine applies which was laid down in Storrs v. Barker, and in a series of equity decisions cited by the chancellor in that case, that ignorance of one’s legal right does not take the case out of the rule, when the circumstances would otherwise create an equitable bar to the legal title.
But it is supposed that the authority of this and similar cases has been shaken by two recent cases in the Court of Appeals, or that the latter cases are more correctly applicable to the question before us. The first of these cases is Brewster v. Striker, (2 Comst. 19.) In that case the question was whether by the will of. one John Hopper his executors took a present legal estate in his lands devised, or whether the fee simple became vested in his grandchildren who were mentioned in the will, so that a sheriff’s deed, after a sale under an execution against one of them, would cut off his rights and vest his title in the purchaser. This was a question purely of the construction of the clauses in the will, and the court were of the opinion that no present estate passed to the grandchildren or was vested in the defendant in the execution at the time of the sheriff’s sale. But the party- relying on the sheriff’s deed offered to show that after the death of the testator the defendant in the execution had gone into possession and had been a party to proceedings in partition, instituted by another heir, in which the petition alleged and his answer admitted seizin in fee in him and the other grandchildren, and thereupon a partition and mutual releases. This the plaintiffs in the suit then before the court insisted should estop him and his successors from denying that such was the true state of the title. The court held that no estoppel arose, and I conceive *607that the decision in no way impugns the authority of Storrs v. Barker, or the class of cases to which it belongs, none of . which were adverted to by the court; nor is the judgment of the learned justice at special term, in the case before us, in conflict with this authority. It will be observed that in Brewster v. Striker there was nothing but a simple admission by the party under whom the plaintiff claimed title, of a conclusion of law in his own favor and in a proceeding to which neither the plaintiffs nor any one representing them, except this individual himself, were parties.- It was not made or intended to influence the conduct of any other parties, nor did it have that effect. It was in effect a mere admission of the correctness of the construction of the testator’s will by certain parties claiming an interest in it, in a proceeding in which that will was set forth and referred to as the source of title. There was no conduct by the defendant leading to acts of other parties by which they would be prejudiced if he were permitted to deny the title which he had admitted in ignorance, or through mistake, of his legal rights. It was in the strictest sense an admission of law, and nothing more.
In the Chautauque County Bank v. White, (2 Seld. 236,) there was at the utmost no more to sustain an estoppel than in the case I have just considered. The question there was whether a conveyance by a debtor to a receiver, under an order of the court of chancery, in a creditor’s suit, divested the title of the debtor so as to prevent the lien of a subsequent judgment. The defendant was alleged to be estopped from claiming that it did, because in a letter to the receiver he had expressed the opinion that such judgments were liens on the premises. This was, at the utmost, simply stating his opinion of the law, but as Judge Gardiner remarks, “This opinion was not declared to the complainants, who do not claim that they did, or omitted, any thing upon the faith of it; or indeed that they knew it was entertained by any one, until subsequent to the disposition of the property in question.” Under such circumstances it was idle to pretend that any statement, much less a mis*608taken view of the law, could he an estoppel. That case is evidently in no degree analogous to the cases by which the doctrine of equitable estoppels is established.
I find no difficulty, therefore, in applying to this case the rule that where a party acquiesces in a conveyance of his own property by another under color and claim of title, with knowledge of the facts, he shall not afterwards be permitted to dispute that title. It is not necessary to go to the length of the dictum of Mr. J. Laurence, reported in 6 T. R. 556, who stated a case in which Lord Mansfield would not suffer a man to recover in ejectment who had stood by and seen another build on his land. That opinion has been indeed very generally questioned. , It is questioned in the case of Miller v. Platt, in the superior court, to which we were referred, but that case is not in conflict with the views we have now expressed. The defense in that case was that the plaintiffs had lost their title by standing by and permitting the defendants to build upon the land in dispute without giving notice of their claim. This was set up as a flat bar to an action of ejectment, to have the effect of a conveyance, or a twenty years’ adverse possession. The court, without passing upon the existence or extent of any equitable right to compensation or the like by such acquiesence in erections, perhaps expensive and made in good faith, held that such silence alone, in the face of a trespass, could not divest or transfer the title, or bar an ejectment. We have no disposition to controvert that doctrine, but it is evidently not applicable to cases where equitable relief is invoked on the ground that there has been not merely silence while another infringed upon the party’s rights or trespassed upon his property, but acts and declarations inducing and sanctioning conveyances and titles which have been made and accepted in reliance upon them.
The plaintiff’s counsel contends that equity does not require that he should absolutely desist from asserting title to these lands, but only that the defendant should be regarded as the assignee of the loan office mortgage pro tanto, or that *609the plaintiffs should he required to redeem the land from that g.nfl the other liens of the original purchaser, the bank, and its assigns. It would be a sufficient answer to this, at present, to say that this suit is an action to recover these lands upon a legal title, and that neither the proper statements are made, nor the proper parties brought in, for a suit to redeem. It was suggested that this difficulty might be remedied by amendment, but I do not see that we could allow this, upon the determination of the present demurrer. If the question of amendment were before us, however, I am free to say that the case does not seem to me to be one proper for such amendments. In any aspect of the matter, I think the suggestions made by the counsel for the plaintiff do not meet the equity of the case. The Westchester County Bank, the original party to this transaction, was not induced by the conduct of the plaintiff’s ancestor to become a mortgagee but a purchaser, and the source of title, it may be, with warranty to subsequent purchasers. Equity requires that Marks, if he were alive, and his heirs, should carry out the agreement which he made. Ho redemption would place the parties in the position which they would have occupied had his statements been true, and the effect of an estoppel is to prevent his denying their truth. His conduct was in effect an assertion that the bank by purchasing at the loan office sale, would obtain an indefeasible title. The bank took this title to all the lands embraced in Marks’ mortgage, fifteen years ago. Marks himself survived the transaction and occupied under the purchaser six years, and his heirs have acquiesced in the ownership of the bank and its dealings with the lands ever since, until the commencement of this suit. These facts appear by the pleadings, as also that the bank has sold the property at. different times, in parcels, to various purchasers, of whom the present defendant is one. All these dealings with the property have been with the knowledge and assent of Marks and his heirs, and upon the faith of thp validity of the title, and it would not be doing justice to these various purchasers to convert them into mere *610assignees or mortgagees in possession. The authorities hold that in such a case the party is concluded from denying what his conduct has asserted, or from interfering in any way with titles which he is estopped to controvert. (1 John. Ch. Rep. 353. 3 id. 271. 4 Paige, 94. 3 id. 545. 9 Barb. 17.)
[Kings General Term,
December 7, 1857.
S. B. Strong, Emott and Birdseye, Justices.]
With respect to the case of Mary Marks, I concur in the reasoning by which the learned judge, at special term, showed that she had both ratified, after her coverture had expired, the acts of her husband which operated to estop him from denying the validity of the foreclosure and sale to the bank, and had'also created an estoppel against herself by her own acts previous to the conveyance of these lands by the bank, after her husband’s death. Assuming, therefore, that the facts which distinguish her case from that of the heirs of her husband appear in the pleadings, the same principles are applicable to both.
The orders appealed from are affirmed with costs in both cases.